— In an action in which the wife was granted a judgment of divorce in Supreme Court, New York County, the husband appeals from an order of the Supreme Court, Nassau County, dated May 7, 1976, which, inter alia, (1) directed that a hearing be held on a motion to modify the judgment of divorce by increasing the amount of child support and (2) directed the husband to appear and be examined before trial. Order reversed, without costs or disbursements, and motion denied, without prejudice to an application by the guardian to the Supreme Court, New York County, for modification of the judgment of divorce entered Marph 1, 1974. In view of the fact that the judgment of divorce was obtained in the Supreme Court, New York County, and that this is an application to modify that judgment by increasing the amount of child support, the application should be addressed to the court which made the original judgment and not to the Supreme Court in another county. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.